Luke, J.'
It not appearing from the bill of exceptions and the record that ,the bill of exceptions was tendered the judge within 20 days of the judgment complained of (the overruling of the petition for certiorari), *579this court is without jurisdiction to entertain the case. See Mansfield v. State, 94 Ga. 74.
Decided July 13, 1926.
Swift Tyler Jr., Morris Macks, for plaintiff in error.
John A. Boykm, solicitor-general, Boy Dorsey, solicitor, J. W. LeCraw, contra.

Writ of error dismissed.


Broyles, O. J., and Bloodworth, J., concur.